DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks pages 19-20, filed November 26, 2021 with respect to the rejections of claims 1, 3, 6-8, 21-23, 27 and 30 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 5-11, 13-18, 20-25, 27-30, 32-46 are allowed (renumbered 1-39, respectively).
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art of record fails to anticipate or render obvious wherein the detection package further comprises a sensor parameter for at least one of the plurality of input sensors, and wherein the state value comprises at least one of: an off-nominal operation, a component failure, a component fault, or a component maintenance requirement; and wherein the adjusting the detection package comprises enhancing a resolution of at least one of the subset of the plurality of detection values in response to the state value, in combination with all other limitations as presented by Applicant.
	Regarding claim 11, the closest prior art fails to anticipate or render obvious
wherein the adjusting the at least one of the sensing parameter or the data storage
profile comprises enhancing a resolution of at least one of the plurality of detection
values in response to the state value, in combination with all other limitations as
presented by Applicant.
	Regarding claim 17, the closest prior art fails to anticipate or render obvious
wherein the state value comprises a normal operating state for a component of the
vehicle, and wherein adjusting the parameter of the vehicle comprises reducing an
amount of data of the plurality of detection values that is stored relating to the
component of the vehicle, in combination with all other limitations as presented by
Applicant.	
	Regarding claim 21, the prior art of record fails to anticipate or render obvious wherein the pattern recognition operation is performed on vibration data of the plurality of detection values, in combination with all other limitations as presented by Applicant.
	Regarding claim 30, the prior art of record fails to anticipate or render obvious wherein the state value comprises at least one of: an off-nominal operation, a component failure, a component fault, or a component maintenance requirement, and AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 15 of 21Serial Number: 16/143,347Dkt: STRF-0017-U01Filing Date: September 26, 2018wherein the adjusting the at least one of the sensing parameter or the data storage profile comprises enhancing a resolution of at least one of the plurality of detection values in response to the state value, in combination with all other limitations as presented by Applicant.
	Regarding claim 35, the closest prior art fails to anticipate or render obvious
wherein the adjusting the parameter of the vehicle comprises increasing an amount of
data of the plurality of detection values that is stored relating to the component of the
vehicle, in combination with all other limitations as presented by Applicant.

	Regarding claim 38, the prior art of record fails to anticipate or render obvious wherein the at least one of the neural net or the expert system performs a pattern recognition operation to determine the state value, wherein the pattern recognition operation is performed on vibration data of the plurality of detection values,  Filing Date: September 26, 2018wherein the at least one of the neural net or the expert system further compares the vibration data of the plurality of detection values to a library of noise patterns, wherein the library of noise patterns comprises the at least one external detection value, wherein the at least one of the neural net or the expert system is configured to at least intermittently access a self-organizing marketplace, and wherein the self-organizing marketplace provides the library of noise patterns, in combination with all other limitations as presented by Applicant.
	Regarding claim 43, the prior art of record fails to anticipate or render obvious wherein the at least one of the neural net or the expert system performs a pattern recognition operation to determine the state value, and wherein the at least one of the neural net or the expert system accesses external data value from a self-organizing marketplace, and further determines the state value in response to the external data value, in combination with all other limitations as presented by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Gascón et al. in Non-Patent Literature “Providing Fault Detection from Sensor Data in Complex Machines That Build the Smart City” teaches “On the other hand, predictive maintenance and the capability of identifying failures to avoid greater damage of machines is becoming a topic of great relevance in Industry 4.0, and the large amount of data to be processed is a concern. This article proposes a layered methodology to enable complex machines with automatic fault detection or predictive maintenance. It presents a layered structure to perform the collection, filtering and extraction of indicators, along with their processing” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865